DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Response to Amendment
The amendment filed January 27, 2022 has been entered.  Claims 21-31, and 33-40 are pending in the application.  Claims 1-20, remain cancelled.  Examiner acknowledges Applicant’s cancellation of claim 32.  Applicant’s amendments have overcome the rejection under 35 U.S.C. 112(b) applied to claim 39.  Upon further consideration, a rejection under 35 U.S.C. 101 has been presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 25, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

providing a signal sequence to a user, 
recording digital bioelectrical signals from the user’s head using a bioelectrical signal acquisition device, 
processing the digital bioelectrical signals and identifying the existence and the pattern of ocular event-related potentials (o-ERPs), wherein the o-ERPs are produced by voluntary eyelid squeezing when the user’s eyes are closed, but not when the user’s eyes are open, as a response to the signal sequence provided
and taking one or more actions based on the existence and patterns of the o-ERPs
The abstract idea is therefore grouped as a mental process of taking an action based on processed data.
The limitations of providing a signal sequence, recording bioelectrical signals the user generates as a response, processing the signals, and taking one or more actions based on the existence of patterns within the processed signal are processes which, under their broadest reasonable interpretations, cover concepts which can be performed mentally and/or by hand.  For example, “providing a signal sequence” is a process that, as drafted, is sufficiently broad enough to be performed either mentally or by hand, such as speaking to the user.  Furthermore, the limitation of “taking one or more actions based on the existence and patterns of the o-ERPs,” is a process that is sufficiently broad enough to be performed in the mind – almost any physical or mental action can be taken after having observed the existence of a particular pattern within the processed data.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements such as “recording digital bioelectrical signals…,” and “processing the digital bioelectrical signals,” which are considered extra-solution data-gathering steps to the mental process, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The recitation of a bioelectrical signal acquisition device is considered routine, well-understood, and conventional, as the definition for such a device is sufficiently broad that it can be considered well-known in the art (see Malchano, Fig. 1: at least feedback monitor, which can record eye movement as described in Paragraph 0135; Figs. 4A-4C, 6B, 12A-12C, 14: embodiments of the device capable of recording from the head).  Other than the broad and generic recitation of a “bioelectrical signal acquisition device,” a non-generic machine, structure, or element that would perform the steps of “providing a signal sequence to a user,” and “processing the digital bioelectrical signals,”  is not mentioned.
Claims 22-24 are ineligible under 35 U.S.C. 101 as they only serve to further limit the abstract idea of claim 21 without adding significantly more.

Claim 25 recites a method having similar limitations to claim 21, but without the step of “taking one or more actions based on the existence and patterns of the o-ERPs.”  Thus, claim 25 is directed to an abstract idea grouped as a mental process of recording and processing data (see rejection of claim 21 regarding integration into practical application and additional elements constituting significantly more).
Claims 26-37 are ineligible under 35 U.S.C. 101 as they only serve to further limit the abstract idea of claim 25 and the extra-solution steps therein without adding significantly more.
Claim 38 recites a method having similar limitations to claim 21, but recites “playing a plurality of sounds to the user,” rather than “providing a signal sequence.”   Thus, claim 38 is directed to an abstract idea grouped as a mental process of taking an action based on processed data in response to a 
Claims 39 and 40 are ineligible under 35 U.S.C. 101 as they only serve to further limit the abstract idea of claim 38 and the extra-solution steps therein without adding significantly more.
In summary, the additional claims do not include any additional elements that show an integration into a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
	Re. Claims 21, 25, and 38: Malchano teaches a method of human-computer interaction using an interactive system (Fig. 20: subject interacting with nerve stimulus and feedback component), comprising:
providing a signal sequence to the user (Fig. 20: nerve stimulus 2010);
recording digital bioelectrical signals from the user's head using a bioelectrical signal acquisition device (Fig. 1: at least feedback monitor, which can record eye movement as described in Paragraph 0135; Figs. 4A-4C, 6B, 12A-12C, 14: embodiments of the device capable of recording from the head);

Malchano describes the use of a feedback component; however, Malchano does not explicitly teach the invention wherein the o-ERPs are produced by voluntary eye movement or voluntary eyelid squeezing when the user’s eyes are closed, but not when the user’s eyes are open.
Kornberg teaches the invention wherein the o-ERPs are produced by voluntary eye movement, as a response to the signal sequence; and taking one or more actions based on the existence and the patterns of the o-ERPs (Paragraph 0024: control of menu items via eye movement) (see further comment in Response to Arguments section).  Kornberg teaches analogous art in the technology of monitoring ocular-event related potentials (Paragraph 0045), particularly for use in human-computer interaction (Abstract).  
Malchano describes the use of controlling the system using user input (Paragraph 0557).  Thus, it would have been obvious to one having skill in the art before the effective filing date to have modified Malchano to include the use of voluntary eye movements for the sake of user interface control as taught by Kornberg, the motivation being that such a system allows for a user with a limited ability may operate the system using a single gesture (Paragraph 0024).
With respect to claim 25, the invention of claim 25 covers a broader scope compared to what is described in claim 21; and therefore, the citations of narrower claim 21 would read analogously on the limitations  of claim 25.
With respect to claim 38, the invention of claim 38 differs from claim 21 only in the aspect that the signal sequence is now claimed more narrowly to be a plurality of sounds; however, both Malchano 
Re. Claims 22 and 26: Malchano and Kornberg teach the invention according to claims 21 and 25.  Malchano further teaches the invention wherein the signal sequence comprises sending vibration to the user or playing sound to the user (Paragraph 0440: audio stimulation signal and audio prompts to communicate messages to user).
With respect to claim 26, since claim 26 recites a broader list of signal sequences, and the citations of claim 21 read upon one of the elements of the list, claim 26 is rejected analogously to that of claim 21.
Re. Claim 23: Malchano and Kornberg teach the invention according to claim 21.  Kornberg further teaches the invention wherein taking one or more actions includes:
playing sounds, playing a pre-recorded audio file, asking a question, triggering a function menu, starting an insomnia treatment session, starting a sound recording, sending a message, or sharing current sleep status in social media, or any combination thereof (Paragraph 0004: navigation through a menu).
Re. Claim 24: Malchano and Kornberg teach the invention according to claim 21.  Kornberg further teaches the invention wherein the one or more actions include triggering one or more steps of conditional choices (Fig. 4: conditional choices based on direction of eye movement).
Re. Claims 27 and 28: Malchano and Kornberg teach the invention according to claim 25.  Kornberg further teaches the invention wherein the signal sequence includes: a description, a question, or an instruction, all relating to upcoming interactions between the user and the interactive system (Paragraph 0041: “… the user may be instructed through a visual or audio prompt to gaze in a certain 
With respect to claim 28, the citation of claim 27 also includes an instruction and the instruction includes information on how to provide a response by the user.  Therefore, the citation of claim 27 also reads upon the limitations of narrower claim 28. 
Re. Claim 29: Malchano and Kornberg teach the invention according to claims 25 and 28.  Kornberg further teaches the invention wherein providing a response includes an eye movement or an eyelid squeezing by the user  (Paragraph 0004: “The system, by one embodiment, is configured to classify the captured eye images into gestures, which may be one or more of pupil position or gaze direction, a sequence of directional eye movements, a sequence of blinks of the eyelids, etc. These gestures permit the user to operate, for instance a computer or a system with menu items”).
Re. Claim 30: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the signal sequence comprises a plurality of sounds (Tables 1, 2: variable audio stimulation sequences), and
the plurality of sounds include one or more rhythmic audio templates (Paragraph 0401: “The audio generation module 910 can instruct or otherwise cause the audio signaling component 950 to generate acoustic bursts or pulses”).
Re. Claim 31: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the one or more rhythmic audio templates have a rhythmic 
Re. Claim 33: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the bioelectrical signals have a sample rate ranging from 100 samples per second to 10000 samples per second (Paragraph 0751: “The… device may then sample voltage fluctuations picked up by the electrodes (e.g., at 50 Hz-2000 Hz or randomly using compressed sensing techniques);” Paragraph 0032: “The neural oscillations of the brain of the subject may be monitored using brain wave sensors, electroencephalography (EEG) devices, electrooculography (EOG) devices, and magnetoencephalography (MEG) devices”).
Re. Claim 34: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein processing the bioelectrical signals includes a filtering process, which includes using a low-pass filter, a high-pass filter, or a band-pass filter to filter the bioelectrical signals (Paragraph 0854: “In some embodiments, the neural oscillation monitor 3710 can apply a filtering technique (e.g., low-pass, band-pass, high-pass, or adaptive filter, etc.) to suppress the effect of internal noise 310 and the ambient noise 3805 in the measurements from the response measurement device 320 to identify the one or more artefacts.”).
Re. Claim 39: Malchano and Kornberg teach the invention according to claim 38.  Malchano further teaches the invention wherein the plurality of sounds includes a rhythmic audio template, and the rhythmic audio template includes sounds of beats, metronome, ding, chirp, ticking, or music pattern (Paragraphs 0412, 0423).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Re. Claim 35: Malchano and Kornberg teach the invention according to claim 25, but do not teach the invention wherein identifying the o-ERPs is based on a pattern recognition of the o-ERPs based on one or more thresholds in a time-domain presentation, or one or more thresholds in a frequency-domain presentation
	Sullivan teaches the invention wherein identifying the o-ERPs is based on a pattern recognition of the o-ERPs based on one or more thresholds in a time-domain presentation, or one or more thresholds in a frequency-domain presentation (Paragraph 0050: identification of peaks based on thresholding in time-domain presentation).  Sullivan teaches analogous art in the technology of human-computer interactive devices, particularly analyzing visually-evoked potentials (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano and Kornberg to include identifying o-ERPs via thresholding in the time-domain presentation as taught by Sullivan, the motivation being that such thresholding can be used to determine whether the EEG signal samples are evoked in response to a pattern of stimulus events (e.g., an SEP determination, such as in response to a visual event) (Paragraph 0050).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Panken et al. (U.S. 2009/0082829A1) (hereinafter – Panken)
Re. Claim 36: Malchano, Kornberg, and Sullivan teach the invention according to claim 35.  Sullivan teaches searching and thresholding for peaks in the time domain presentation, but does not teach using sliding windows.
Panken utilizes sliding windows to detect a biosignal within the brain directed towards performing a specific physical or mental activity (volitional input, as described in Abstract).  Panken utilizes sliding windows of digitized neural signals and continues to do so until a correlation is formed to a known template of a biosignal (Paragraph 0118) or threshold (Paragraph 0115).  Panken teaches analogous art in the technology of human-computer interactive devices (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano, Kornberg, and Sullivan to include utilizing moving windows as taught by Panken, the motivation being that doing so allows for identification of whether or not portions of neural signal contains a specific volitional input (Paragraph 0115).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Hatakeyama (U.S. 2017/0055868 A1) (hereinafter – Hatakeyama)
Re. Claim 37: Malchano, Kornberg, and Sullivan teach the invention according to claim 35, but do not teach the invention wherein the o-ERPs are identified based on the frequency-domain presentation, by using fast Fourier transform (FTT) to convert the segments of signal to frequency domain data and thresholding the amplitudes at certain frequencies

It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano, Kornberg, and Sullivan to include thresholding fast Fourier transformed signals as taught by Hatakeyama, the motivation being that doing so allows the system to differentiate specific eye motion waveform components, i.e., o-ERPs, from other waveform components of lower power (Paragraph 0046).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Nandaragi (U.S. 2018/0081433 A1) (hereinafter –Nandaragi)
Re. Claim 40: Malchano and Sullivan teach the invention according to claim 38, including wherein the one or more actions trigger one or more steps of conditional choices.  Malchano and Sullivan do not explicitly teach that one step of the conditional choices includes a binary-choice conditional branch which is triggered by a presence of a detected o-ERP during a pre-determined time period.

which is triggered by a presence of a detected o-ERP during a pre-determined time period (Table 1: display duration, Paragraph 0041: “In an embodiment, the one or more pre-defined eye-blinking gestures may include, but are not limited to, a blink of one or both eyes of the user 102 for a pre-defined count, closing one or both eyes of the user 102 for a pre-defined duration…”).
Nandaragi teaches analogous art in the technology of monitoring ocular-event related potentials, particularly for use in human-computer interaction (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano and Kornberg to have utilized a binary choice conditional branch (more commonly referred to as a YES/NO conditional branch) as taught by Nandaragi, the motivation being that such a conditional is one of multiple ways a user may interact with a prompt using eye motion (see Table 2), and therefore it would have been obvious to try by one of ordinary skill in the art before effective filing date of the invention, to include the use of simple binary choice conditional branches and to incorporate it into the system of Malchano and Kornberg since there are a finite number of identified, predictable potential solutions (i.e., eye response gestures) to the recognized need (providing a user response) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Malchano, the primary reference, is what is cited by Examiner as recording and processing digital bioelectrical signals, including o-ERPs (see rejection of claim 21); thus, in the combination, Examiner is applying the processing steps of Kornberg in light of the signals acquired by Malchano.  Applicant provides no additional argument towards Malchano, particularly with respect to the merits of the combination.
Regarding Applicant’s argument that Malchano nor Kornberg teach or suggest the newly added features in independent claims 21, 25, and 38:
Examiner notes that the “or” clause allows for a broad interpretation of the claim where it is ambiguous as to which scenario the modifier “when the user’s eyes are closed but not when the user’s eyes are open” is applied.  For instance, the claim can be read as processing 1) voluntary eye movement or 2) voluntary eyelid squeezing when the user’s eyes are closed but not when the user’s eyes are open, which renders the claim to still be read upon by at least Kornberg, since Kornberg teaches utilizing voluntary eye movement to respond to a signal sequence.  To better align with the possible claim amendments discussed during the interview held on January 19, 2022, Examiner recommends the following language: “…wherein the o-ERPs are produced by voluntary eye movement when the user’s eyes are closed but not open or voluntary eyelid squeezing when the user’s eyes are closed but not when the user’s eyes are open…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791